AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet I
                                                                                                                                 L,. i,H,   FIKANSAS

                                        UNITED STATES DISTRICT COURT                                                        OCT O3 2018


           UNITED STATES OF AMERICA
                                                            Eastern District of Arkansru;                   :~s           W - C K , CLERK
                                                                           Judgment in a Criminal Case                                       DEP CLERK
                               V.                                          (For Revocation of Probation or Supervised Release)

                 JOHNNY B. YATES, Ill
                                                                           Case No. 4:15-cr-00253 KGB
                                                                           USM No. 29388-009
                                                                            NICOLE LYBRAND
                                                                                                   Defendant's Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation of condition(s)            _1_ _ _ _ _ _ _ _ _ _ of the tenn of supervision.
 •    was found in violation of condition(s) count(s)
                                                            - - - - - - - - - after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                             Violation Ended
 1                                  Failure to not commit another federal, state, or local crime.               06/28/2018




        The defendant is sentenced as provided in pages 2 through _ _5_ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Refonn Act of 1984.
 fill' The defendant has not violated condition(s)          2-3
                                                          -------
                                                                              and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic crrcumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 48 63                      10/02/2018
                                                                                              Date oflmposition of Judgment
 Defendant's Year of Birth:            1975

 City and State of Defendant's Residence:
                                                                               ~'ztthl }j ·PaJUA .   Signature of Judge
 Wynne, Arkansas
                                                                           Kristine G. Baker, United States District Judge
                                                                                                  Name and Title of Judge


                                                                                                           Date
AO 245D (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                  Judgment - Page   -=2-    of   5
DEFENDANT: JOHNNY B. YATES, Ill
CASE NUMBER: 4:15-cr-00253 KGB


                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

18 months.




     lif"   The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in residential substance abuse treatment, if he qualifies. If he does
not qualify for residential substance abuse treatment, the Court recommends he participate in nonresidential substance
abuse treatment. The Court further recommends the defendant be incarcerated in the Memphis facility.

     lif"   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.   on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                              By---------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
 AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                                                 3_ of
                                                                                                 Judgment-Page _ _                 5
DEFENDANT: JOHNNY B. YATES, Ill
CASE NUMBER: 4:15-cr-00253 KGB
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 1 year.




                                                                                                    .

                                                      MANDATORY CONDITIONS

I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                •    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                     substance abuse. (check ifapplicable)
4.     •    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     l!1' You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    •     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    •     You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 24SD (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page _ _ _ of
DEFENDANT: JOHNNY B. YATES, Ill
CASE NUMBER: 4:15-cr-00253 KGB

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed. report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
  AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                         Sheet 3D - Supervised Release
                                                                                          Judgment-Page _ ] _ of   ---~5
  DEFENDANT: JOHNNY B. YATES, Ill
  CASE NUMBER: 4: 15-cr-00253 KGB

                                             SPECIAL CONDITIONS OF SUPERVISION

All general and standard conditions previously imposed remain in full force and effect.

The defendant shall participate, under the guidance and supervision of the probation office, in a substance abuse
treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. Further,
he must abstain from the use of alcohol throughout the course of treatment. He must pay for the cost of treatment at the
rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

The defendant shall participate in an anger management counseling program under the guidance and supervision of the
probation office. He must pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40
per month, based on ability to pay as determined by the probation office. If he is financially unable to pay for the cost of
treatment, the co-pay requirement will be waived.

The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
1030(e)(1 )), other electronic communications or data storage devices or media, or office, to a search conducted by a
United States probation office. Failure to submit to a search may be grounds for revocation of release. He must warn any
other occupants that the premises may be subject to searches pursuant to this condition.

The defendant shall have no contact with J.Y. with the exception of communication regarding custody, visitation, or
matters in the best interest of the minor child or minor children they share without prior approval of or as approved by the
probation office. No contact includes no in person contact, no telephone contact, no electronic messaging in any form, no
direct contact or through third parties.
